Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 6, 2017

                                      No. 04-17-00007-CV

                              13 HEIN, L.L.C. and Robert P. Hein,
                                         Appellants

                                                v.

 Analicia PENA DE BECERRA, Federico Javier Pena Llanos, Lilia Leticia Pena de Borrego,
         Hilde Pena de Trad, Elsa Pena Cass, Zimmerman Limited Partnership No. 1,
                                         Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014-CVF-001164-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER
       The appellant’s motion for extension of time to file their reply brief is granted. Time is
extended to November 20, 2017.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2017.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court